DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one plug connector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is  objected to because of the following informalities:  Claim 4 recites, “is” in line 3 and it appears this language is intended to recite, “are.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the spacer” in lines 5, 6, 7, 9, “the connector” in lines 5, 6, 7, 9, 10, “the first pane element” in line 8, 9, 12-13, and “the first conductor element” in line 13.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one spacer,” “the at least one connector,” “the at least one first pane element,” and “the at least one first electrically conductive conductor element” and will be interpreted as such.  
Re claim 2, claim 2 recites, “the first pane element” in line 2, “the first conductor element” in line 3 and “the first conductor surface” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one first pane element,” “the at least one first electrically conductive conductor element” and “at least one first conductor surface” and will be interpreted as such.  
Re claim 3, claim 3 recites, “the first pane element” in line 3, “the first conductor surface” in line 2, “the spacer” in line 4 and “the connector” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one first pane element,” “the at least one first conductor surface,” “the at least one spacer” and “the at least one connector,” and will be interpreted as such.  
Re claim 4, claim 4 recites, “the first pane element” in line 2-3 and “the first conductor element” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one first pane element” and “the at least one first electrically conductive conductor element” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the second sealing component” in line 3, “the region” in line 4, “the connector” in line 4 and “the first pane element” in line 5.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one second sealing component,” “a region,” “the at least one second connector” and “the at least one first pane element” and will be interpreted as such.  
Re claim 6, claim 6 recites, “the connector” in line 2, “the conductor elements” in line 3 and “the conductor surfaces” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one connector,” “conductor elements” and “conductor surfaces” and will be interpreted as such.  
Re claim 7, claim 7 recites, “the connector” in line 2 and “the spacer” in line  3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one connector” and “the at least one spacer” and will be interpreted as such.  
In addition, claim 7 recites, “essentially has a cross-sectional structure” in line 3. The phrase "essentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For the purposes of this examination, this language will be interpreted as the limitations following the phrase being part of the claimed invention.  
Re claim 8, claim 8 recites, “the non-positive and/or positive connection” in line 3, “the spacer” in line 3 and “the connector” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “a non-positive and/or positive connection,” “the at least one spacer” and “the at least one connector” and will be interpreted as such.  
Re claim 9, claim 9 recites, “the basic structure” in line 2, “the spacer” in line 2, “the connector” in line 3 and “the plug connector” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “a basic structure,” “the at least one spacer,” “the at least one connector” and “the at least one plug connector” and will be interpreted as such.  
Re claim 10, claim 10 recites, “the connector” in line 2, “the basic structure” in line 3, “the spacer” in line 3 and “the insertion leg” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one connector,” “a basic structure,” “the at least one spacer” and “the at least one insertion leg” and will be interpreted as such.  
Re claim 11, claim 11 recites, “the first sealing component” in line 2 and “the second sealing component” in line  3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language is intended to refer to, “the at least one first sealing component” and “the one second sealing component” and will be interpreted as such.  
Claims 12-13 are rejected as being dependent on a rejected claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster et al (“Kuster”) (US 2016/0138326) in view of Dreux et al (“Dreux”) (US 2014/0130428).
Re claim 1, Kuster discloses an insulating glazing (Fig. 1-2) comprising at least one first pane element (15), a second pane element (13) and a third pane element (14), at least one spacer (1 on the left of 15), at least one connector (1 on the right of 15), and at least one first sealing component (10) and one second sealing component (16), wherein the spacer (1 on the left of 15) and the connector  (1 on the right of 15) are arranged next to each other (Fig. 2) such that the spacer (1 on the left of 15) and connector (1 on the right of 15) extend along a common longitudinal axis (horizontally), wherein the spacer (1 on the left of 15) and the connector (1 on the right of 15) form a receiving groove (6) for accommodating the first pane element (15), the spacer (1 on the left of 15) and the connector (1 on the right of 15) accommodate and position the first pane element (15) within the receiving groove (6), 
but fails to disclose wherein the connector has at least one first electrically conductive conductor element such that an electrical connection can be established between an external power source and the first pane element via the first conductor element.
However, Dreux discloses wherein the connector (12) has at least one first electrically conductive conductor element (14) such that an electrical connection can be established between an external power source and the first pane element via the first conductor element (via 14, an electrical connection can be established between an external power source and the first pane element via the first conductor element).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kuster wherein the connector has at least one first electrically conductive conductor element such that an electrical connection can be established between an external power source and the first pane element via the first conductor element as disclosed by Dreux in order to provide power to display information or lighting applications ([0010]).
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 5, Kuster discloses the insulating glazing according to claim 1 Dreux discloses wherein at least one conductor element (14) extends exclusively through the second sealing component (Kuster: 16, as 14 of Dreux extends straight vertically) in the region of the connector (Kuster: 1), to establish a connection of the external power source to the first pane element (10).
Re claim 7, Kuster as modified discloses the insulating glazing according to claim 1 wherein the connector (1 on the right of 15) essentially has a cross-sectional structure (Fig. 2) of the spacer (1 on the left of 15).
Re claim 8, Kuster as modified discloses the insulating glazing according to claim 1 Dreux discloses wherein at least one plug connector (17) is provided for the non-positive and/or positive connection of the spacer (12) to the connector (17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kuster wherein at least one plug connector is provided for the non-positive and/or positive connection of the spacer to the connector as disclosed by Dreux in order to aid in providing power to display information or lighting applications ([0010]).
Re claim 9, Kuster as modified discloses the insulating glazing according to claim 1 wherein the basic structure (Fig. 2) of the spacer (1 on the left of 15) and of the connector (1 on the right of 15) has in each case at least one hollow space (5.1, 5.2) for accommodating the plug connector (Dreux: 17).
Re claim 10, Kuster as modified discloses the insulating glazing according to claim 1 wherein the connector (1 on the right of 15) includes at least one insertion leg (7) and the basic structure of the spacer (1 on the right of 15) includes at least one hollow space (5.1) suitable for accommodating the insertion leg (7) for producing a non-positive and/or positive connection (Fig. 2).
Re claim 11, Kuster as modified discloses the insulating glazing according to claim 1 wherein the first sealing component (10) and the second sealing component (16) are in each case formed in one piece (Fig .2).
Re claim 12, Kuster as modified discloses a window ([0022]) with insulating glazing according to claim 1 (see above).
Re claim 13, Kuster as modified discloses the insulating glazing according to claim 1, wherein the insulating glazing (Fig. 2) is a triple glazing (Fig. 2) or a multiple glazing.

Claim(s) 1-4, 6-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster et al (“Kuster”) (US 2016/0138326) in view of Johnson et al (“Johnson”) (US 2008/0135543).
Re claim 1, Kuster discloses an insulating glazing (Fig. 1-2) comprising at least one first pane element (15), a second pane element (13) and a third pane element (14), at least one spacer (1 on the left of 15), at least one connector (1 on the right of 15), and at least one first sealing component (10) and one second sealing component (16), wherein the spacer (1 on the left of 15) and the connector  (1 on the right of 15) are arranged next to each other (Fig. 2) such that the spacer (1 on the left of 15) and connector (1 on the right of 15) extend along a common longitudinal axis (horizontally), wherein the spacer (1 on the left of 15) and the connector (1 on the right of 15) form a receiving groove (6) for accommodating the first pane element (15), the spacer (1 on the left of 15) and the connector (1 on the right of 15) accommodate and position the first pane element (15) within the receiving groove (6), 
but fails to disclose wherein the connector has at least one first electrically conductive conductor element such that an electrical connection can be established between an external power source and the first pane element via the first conductor element.
However, Johnson discloses wherein the connector (116) has at least one first electrically conductive conductor element (122) such that an electrical connection can be established between an external power source and the first pane element via the first conductor element (via 122, an electrical connection can be established between an external power source and the first pane element via the first conductor element).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kuster wherein the connector has at least one first electrically conductive conductor element such that an electrical connection can be established between an external power source and the first pane element via the first conductor element as disclosed by Johnson in order to provide power for heat to provide a warm window (Abstract).
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 2, Kuster as modified discloses the insulating glazing according to claim 1, Johnson discloses wherein the first pane element (104) has, on a first pane side (202), at least one first conductor surface (202), wherein the first conductor element (122) is electrically connected to the first conductor surface (202).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kuster wherein the first pane element has, on a first pane side, at least one first conductor surface, wherein the first conductor element is electrically connected to the first conductor surface as disclosed by Johnson in order to provide power for heat to provide a warm window (Abstract).
Re claim 3, Kuster as modified discloses the insulating glazing according to claim 1, Johnson discloses wherein the first conductor surface (202) extends along that part of the first pane element (104) that is accommodated in the receiving groove (Kuster: 6) of the spacer (Kuster: 1) and/or of the connector (Kuster: 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kuster wherein the first conductor surface extends along that part of the first pane element that is accommodated in the receiving groove of the spacer and/or of the connector as disclosed by Johnson in order to provide power for heat to provide a warm window (Abstract).
Re claim 4, Kuster as modified discloses the insulating glazing according to claim 1, Johnson discloses wherein along the first pane element (102/104) a plurality of conductor surfaces (202) is provided spaced apart from one another (Fig. 2), for connecting to the first conductor element 122) or to various conductor elements.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kuster wherein along the first pane element a plurality of conductor surfaces is provided spaced apart from one another, for connecting to the first conductor element or to various conductor elements as disclosed by Johnson in order to provide power for heat to provide a warm window (Abstract).
Re claim 6, Kuster as modified discloses the insulating glazing according to claim 1, Johnson discloses wherein the connector (116) has at least one recess (at 122) through which at least one of the conductor elements (122) is passed for connecting to at least one of the conductor surfaces (202) of the first pane element (104).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kuster wherein the connector has at least one recess through which at least one of the conductor elements is passed for connecting to at least one of the conductor surfaces of the first pane element as disclosed by Johnson in order to provide power for heat to provide a warm window (Abstract).
Re claim 7, Kuster as modified discloses the insulating glazing according to claim 1 wherein the connector (1 on the right of 15) essentially has a cross-sectional structure (Fig. 2) of the spacer (1 on the left of 15).
Re claim 11, Kuster as modified discloses the insulating glazing according to claim 1 wherein the first sealing component (10) and the second sealing component (16) are in each case formed in one piece (Fig .2).
Re claim 12, Kuster as modified discloses a window ([0022]) with insulating glazing according to claim 1 (see above).
Re claim 13, Kuster as modified discloses the insulating glazing according to claim 1, wherein the insulating glazing (Fig. 2) is a triple glazing (Fig. 2) or a multiple glazing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635